DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/21/2021. Claims 4 and 8 were cancelled.  Claims 1-3, 5-7 and 9 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A solid fragrance composition, comprising: 

porous particles having a plurality of pores, 

a gel matrix for binding the porous particles to each other, wherein the gel matrix has voids,

and a fragrant material contained in the pores of the porous particles and in the voids of the gel matrix, 

wherein a weight ratio of the gel matrix and the porous particles is 1: 3 to 30, and wherein an average particle size of the porous particles is 1 to 100 µm.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (KR 2003-0043303 A; as listed on the IDS dated 12/15/2020; English Machine Translation included herewith).
	Regarding claim 1, Ju et al. teach an aromatic deodorant composition, the composition comprising a porous inorganic carrier that is a powder thereby reading on the porous particles of the instant claim, an aromatic agent adsorbed onto the porous inorganic carrier thereby reading on the fragrance material as required by the instant claim (claim 1), wherein the composition is contained within a gel matrix ([9], [34], [45]). In the preferred embodiments, Ju et al. teach the inorganic carrier (Zeolite) in an amount 50, 60 and 45, respectively, and further teach the gelling aid is present in an amount of 5, 6, 10, respectively (gel aid is denoted as “other additives”), thereby reading on the claimed ratio of the gel matrix and the porous particles from 1: 3 to 30. Ju et al. teach the particle size is 0.1 mm (claim 9) which corresponds to 100 micrometers. 
Ju et al. and the claims differ in that Ju et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ju et al. (0.1 mm to 50 mm corresponding to 100 - 50,000 micrometers) overlap the instantly claimed range (1 to 100 micrometers) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
	Ju et al. do not particularly teach the gelling matrix together with the porous particles in a preferred embodiment. 
	However, Ju et al. teach the gel matrix and the porous inorganic carrier containing an aromatic agent with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed 
	Ju et al. are silent regarding the gel matrix having voids and is further silent still on the fragrance material being contained within the voids of the gel matrix. 
	However, the voids and the presence of the fragrance material in the voids is a function of the components of the composition. Ju et al. teach the same porous particles (zeolite and carrageenan) and the same gel matrix (carrageenan) as required by the instant claim as set forth in the rejection above. Therefore, the voids and the presence of the fragrance material in the voids in the composition of Ju et al. are expected to be the same voids and fragrance material in the voids as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Regarding claim 3, Ju et al. teach the gel is selected from carrageenan, gelatin, agar [9]. 
	Regarding claims 5-7, Ju et al. are silent regarding the average pore diameter of the porous particle, the load rate of the fragrant material, and the average void diameter of the gel matrix.
	However, the average pore diameter of the porous particle, the load rate of the fragrant material, and the average void diameter of the gel matrix are functions of the components of the composition. Ju et al. teach the same components (zeolite and carrageenan) as required by the instant claim as set forth in the rejection above. Therefore, the average pore diameter of the porous particle, the load rate of the fragrant material, and the average void diameter of the gel matrix of Ju et al. are expected to be the same average pore diameter of the porous particle, the load rate of the fragrant material, and the average void diameter of the gel matrix as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
.
Response to Arguments
6.	 Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Ju et al., Applicant states that “there is no reasonable expectation that the methods disclosed by Ju would result in a composition having a gel matrix with voids and fragrant material contained in the voids, as presently claimed.”  Applicant further states “Instant method claim 9 specifies a different process than that of Ju” and that “the method of instant claim 9 is differentiated from the process of Ju and results in the forming of a gel matrix with voids.” In response, attention is drawn to the rejection as set forth above, wherein Ju et al. teach the same composition containing the same porous materials and the same gel matrix as required by the instant claim. It is acknowledged that Ju et al. are silent regarding the voids. However, since Ju et al. teach the same composition as required by the instant claim, the formation of voids and the presence of the fragrance material in the voids in the composition of Ju et al. are expected to be the same voids and fragrance material in the voids as required by the instant claims. Furthermore, claim 1 is drawn to a product. Case law has held that patentability is based on the product itself.  The patentability of a product does not depend on its method of productionOnce the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a 

Conclusion
7. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763